***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  BRANDON SCOTT v. CCMC FACULTY PRACTICE
             PLAN, INC., ET AL.
                (AC 40716)
                       Alvord, Sheldon and Moll, Js.*

                                   Syllabus

The plaintiff sought to recover damages from the defendant neurosurgeon,
   K, and the defendant C Co. for medical malpractice in connection with
   a spinal cord injury that the plaintiff sustained during a surgery that K
   performed on him to implant a spinal cord stimulator in order to control
   the plaintiff’s severe neuropathic pain. Specifically, the plaintiff alleged
   that the defendants breached the applicable standard of care when K
   performed surgery on the plaintiff and that, as a result of the injuries
   caused by the defendants’ negligence, the plaintiff has been permanently
   deprived of his ability to carry on and enjoy life’s activities. The trial
   court rendered judgment in favor of the defendants in accordance with
   a jury verdict, from which the plaintiff appealed to this court. On appeal,
   he claimed that the trial court improperly permitted the defendants to
   introduce evidence that, after the surgery, the plaintiff’s pain substan-
   tially resolved due to a syrinx that had developed within his spinal cord
   to establish a reduction in damages, which the plaintiff maintained had
   to be categorized as ‘‘benefits evidence’’ under the Restatement (Second)
   of Torts (§ 920), and that its admission was improper because it was
   outside the pleadings and contrary to public policy. The plaintiff also
   claimed that the trial court erred when it failed to give his requested
   jury instructions regarding the syrinx evidence. Held that this court was
   not required to consider the merits of the plaintiff’s claims as to the
   trial court’s rulings with respect to the syrinx evidence because, even
   if the rulings were improper, they were harmless, as the jury did not
   reach the issue of damages because, as evidenced by its answers to
   certain jury interrogatories, it first determined that the defendants had
   not breached the standard of care: the plaintiff could not prevail on
   his claim that the rulings were harmful because the syrinx evidence
   permeated the case, as a review of the trial transcripts revealed that
   the syrinx evidence did not permeate the case but, rather, the issue
   of liability was dominant and hotly contested, and although all four
   neurosurgical experts testified concerning the syrinx theory, the over-
   whelming majority of expert testimony concerned whether K’s actions
   during the surgery deviated from the standard of care; moreover, the
   plaintiff’s claim that the rulings were harmful because the jury could
   have considered the syrinx evidence in its determination of liability was
   unavailing, as the plaintiff did not, at trial, object to the syrinx evidence
   on the basis that the jury might improperly consider such evidence in
   its determination of liability and, thus, could not claim on appeal that
   such a use would have been harmful to him, the record revealed no
   testimony or argument in which the defendants or their experts had
   discussed the syrinx evidence in the context of liability, and the issue
   of damages was not intertwined with the issue of breach of the standard
   of care; accordingly, it was not reasonably probable that the trial court’s
   rulings on the syrinx evidence likely affected the result of the trial.
           Argued February 11—officially released July 16, 2019

                             Procedural History

   Action to recover damages for the defendants’ alleged
medical malpractice, brought to the Superior Court in
the judicial district of Hartford, where the court, Dubay,
J., denied the plaintiff’s motion to preclude certain evi-
dence; thereafter, the matter was tried to the jury; ver-
dict for the defendants; subsequently, the court denied
the plaintiff’s motion in arrest of judgment, to set aside
the verdict and for a new trial, and rendered judgment
in accordance with the verdict, from which the plaintiff
appealed to this court. Affirmed.
  Alinor C. Sterling, with whom, on the brief, were
Sean K. McElligott and Sarah Steinfeld, for the appel-
lant (plaintiff).
  Michael R. McPherson, with whom was Joyce A. Lag-
nese, for the appellees (defendants).
                         Opinion

   ALVORD, J. The plaintiff, Brandon Scott, appeals
from the judgment of the trial court, rendered following
a jury trial, in favor of the defendants, Paul Kanev, a
neurosurgeon, and CCMC Faculty Practice Plan, Inc.
On appeal, the plaintiff claims that the trial court (1)
improperly permitted the defendants to introduce evi-
dence that the plaintiff’s pain substantially resolved due
to a syrinx that had developed within his spinal cord
to establish a reduction in damages (syrinx evidence),
and (2) erred when it failed to instruct the jury with
respect to such evidence. We affirm the judgment of
the trial court.
  The jury reasonably could have found the following
facts. In December, 2004, the plaintiff began to experi-
ence severe and intractable neuropathic pain in his
groin area.1 To treat the pain, the plaintiff was pre-
scribed a ‘‘remarkable’’ amount of various narcotic med-
ications. The plaintiff became bedridden and could not
walk more than a few steps at a time. He experienced
severe anxiety and was diagnosed with major
depressive disorder. In addition, he gained approxi-
mately 100 pounds, and his physician described him
as morbidly obese. The Social Security Administration
classified him as totally and permanently disabled.
   The plaintiff first visited Dr. Kanev, a neurosurgeon
with CCMC Faculty Practice Plan, Inc., on April 9, 2007.
Dr. Kanev recommended that he implant a spinal cord
stimulator2 to control the pain and considered it ‘‘the
last resort and only option’’ for the plaintiff. On May 8,
2007, Dr. Kanev performed surgery on the plaintiff to
implant the spinal cord stimulator. During the course
of the procedure, the plaintiff sustained a spinal cord
injury. Dr. Kanev, upon realizing that the plaintiff had
lost sensation in the lower portion of his body, made
no further attempt to implant the spinal cord stimulator
and terminated the procedure. The spinal cord injury
left the plaintiff paralyzed from the waist down.
   Following the surgery, the plaintiff continued to expe-
rience severe neuropathic pain. By January, 2008, a
syrinx began to form within the plaintiff’s spinal cord.3
In June, 2009, doctors drained the syrinx. That same
year, the plaintiff had a morphine pump surgically
implanted to control the pain, and he was able to begin
reducing the amount of narcotic medications he was
taking. By September, 2011, the plaintiff’s neuropathic
pain substantially resolved.4
  The plaintiff subsequently brought this medical mal-
practice action against the defendants.5 In his operative
complaint,6 the plaintiff alleged that the defendants
breached the applicable standard of care when Dr.
Kanev performed surgery on the plaintiff by (1)
inserting the needle at the tenth and eleventh vertebrae,
(2) inserting the needle at the eleventh and twelfth
vertebrae, (3) failing to enter the epidural space below
the level of the spinal cord, (4) inserting the needle
at an improper angle, and (5) attempting a retrograde
placement of the electrode. The plaintiff alleged that,
as a result of the injuries caused by the defendants’
negligence, he ‘‘has been permanently deprived of his
ability to carry on and enjoy life’s activities and his
earning capacity has been permanently diminished.’’
   During discovery, in addition to their initial disclo-
sure of expert witnesses, the defendants filed a supple-
mental expert witness disclosure, in which they
indicated that they planned to call Robert Levy, a neuro-
surgeon, to testify regarding the syrinx evidence. Specif-
ically, the disclosure stated that Dr. Levy would testify
‘‘that following injury to the spinal cord, [the plaintiff]
developed what is referred to as a syrinx, which is a
fluid filled cyst within the spinal cord. . . . Dr. Levy
is expected to testify that the development of [the plain-
tiff’s] syrinx and its subsequent drainage, on a more
probable than not basis, explains why [the plaintiff’s]
pudendal pain has substantially resolved.’’
   On April 14, 2016, the plaintiff filed a motion in limine
to preclude the admission of the syrinx evidence. The
plaintiff argued that the defendants were attempting to
use the evidence to claim ‘‘that although they paralyzed
[the plaintiff], their actions resulted in an improvement
of his condition, which entitles them to a damages
credit.’’ The plaintiff argued that this evidence, and any
argument related to this evidence, must be precluded
because it is ‘‘completely outside the pleadings’’ and
‘‘would need to be pleaded as a special defense.’’ The
plaintiff also argued that ‘‘[t]he theory the defendants
are advancing through their experts is . . . completely
inconsistent with the goals of Connecticut tort law’’
with respect to ‘‘deterrence and compensation of [an]
innocent, injured party.’’ On May 3, 2016, the defendants
filed an objection to the plaintiff’s motion. They argued
that the evidence was admissible, under § 920 of the
Restatement (Second) of Torts, to mitigate damages.
    On May 9 and 12, 2016, the court held a hearing on
the plaintiff’s motion in limine. The court concluded
that although § 920 of the Restatement (Second) of
Torts was not implicated, the defendants’ evidence was
admissible with respect to the plaintiff’s claim of dam-
ages for loss of life’s enjoyment. The court explained:
‘‘It’s in the nature of [the plaintiff’s] ability to engage
in and enjoy life’s daily activities from this day forward
or from whenever the pain stopped forward. That’s
what it’s about. It’s about [the plaintiff’s] damages, one
category of [his] damages.’’
  A jury trial commenced on May 12, 2016. During trial,
the plaintiff submitted a written request to charge that
asked the court to instruct the jury to disregard the
syrinx evidence or, in the alternative, to instruct the
jury that the defendants had the burden to prove that
(1) their negligent acts proximately caused the resolu-
tion of the plaintiff’s pain in 2011, and (2) in the absence
of their negligence, the plaintiff’s pain would have con-
tinued for the rest of his life and no treatment or proce-
dure would have controlled that pain. The court
declined to give the instructions requested by the
plaintiff.7
   When the case was submitted to the jury, the trial
court submitted written interrogatories for the jury to
answer. The first five interrogatories, in separate sub-
parts, asked the jury whether Dr. Kanev was profession-
ally negligent.8 The jury answered that Dr. Kanev was
not negligent. Finding no liability, the jury returned a
verdict for the defendants, thus precluding its consider-
ation of the interrogatories that addressed causation
and damages.9 The plaintiff moved to set aside the ver-
dict. The court denied the motion and rendered judg-
ment in favor of the defendants in accordance with the
jury verdict. This appeal followed.
   On appeal, the plaintiff first claims that the court
erred in admitting the syrinx evidence,10 which the plain-
tiff maintains must be categorized as ‘‘benefits evi-
dence’’ under § 920 of the Restatement (Second) of
Torts,11 despite the court’s explanation that the evi-
dence was not admissible as ‘‘benefits evidence’’ but,
rather, was admissible insofar as it related to the plain-
tiff’s claim of damages for loss of life’s enjoyment. The
plaintiff argues that permitting ‘‘benefits evidence’’ in
this case was improper because it was outside the plead-
ings and contrary to public policy. The plaintiff also
claims that the trial court erred when it failed to give
his requested jury instructions regarding the syrinx evi-
dence.12 The defendants respond that, because the jury
did not reach the issue of damages, any purported error
in admitting the evidence was harmless. We agree with
the defendants.
   Before a party is entitled to a new trial because of
an erroneous evidentiary or instructional ruling, ‘‘he or
she has the burden of demonstrating that the error was
harmful.’’ (Internal quotation marks omitted.) Allison
v. Manetta, 284 Conn. 389, 400, 933 A.2d 1197 (2007)
(involving instructional ruling); Kalams v. Giacchetto,
268 Conn. 244, 249, 842 A.2d 1100 (2004) (involving
evidentiary ruling). ‘‘[T]he standard in a civil case for
determining whether an improper ruling was harmful
is whether the . . . ruling [likely affected] the result.’’
(Internal quotation marks omitted.) Hurley v. Heart
Physicians, P.C., 298 Conn. 371, 402, 3 A.3d 892 (2010).
  ‘‘[W]hen a jury does not reach an issue in returning
a verdict, alleged improprieties relating to that issue
are harmless.’’ Id.; see also Kalams v. Giacchetto, supra,
268 Conn. 246, 250 (holding that any error in precluding
testimony on causation in medical malpractice action
was harmless because jury found no breach of standard
of care and did not reach causation); Phaneuf v. Ber-
selli, 119 Conn. App. 330, 335–36, 988 A.2d 344 (2010)
(holding that instructional error regarding causation
was harmless because jury found for defendant on lia-
bility and did not reach causation).
   We conclude that we need not consider the merits
of the plaintiff’s arguments as to the trial court’s rulings
with respect to the syrinx evidence because, even if
we assume that the rulings were improper, they were
harmless. See Kalams v. Giacchetto, supra, 268 Conn.
250.13 The jury did not reach the issue of damages
because, as evidenced by its answers to the jury inter-
rogatories, it first determined that the defendants had
not breached the standard of care.
  The plaintiff claims that the rulings were harmful
because (1) the syrinx evidence ‘‘permeated the case,’’
and (2) the jury could have considered the syrinx evi-
dence in its determination of liability.14 We are not per-
suaded.
  A review of the trial transcripts reveals that the syrinx
evidence did not, as the plaintiff argues, ‘‘permeate’’
the case, nor was it a ‘‘central theme at trial.’’ Rather,
the issue of liability was dominant and hotly contested.
Each side presented two expert witnesses to opine on
whether Dr. Kanev breached the standard of care. The
jury was tasked with determining which of the parties’
multiple experts it believed—a battle of the experts.
Although the plaintiff is correct that ‘‘all four neurosur-
gical experts testified concerning the [syrinx] theory,’’
the overwhelming majority of expert testimony con-
cerned whether Dr. Kanev’s actions during the surgery,
with respect to the angle and location at which he
inserted the needle and entered the epidural space, as
well as his attempt of a retrograde placement of the
electrode, deviated from the standard of care.15
   Next, with respect to the plaintiff’s argument that
the rulings were harmful because the syrinx evidence
‘‘prejudiced [his] ability to prove . . . liability,’’ the
plaintiff, on appeal, explains his theory as to how the
syrinx evidence could have been considered by the jury
in its determination of liability. First, the plaintiff points
to the expert testimony that explained the standard of
care in terms of avoiding unnecessary risks. The plain-
tiff argues that the syrinx evidence and related argu-
ment, if accepted, ‘‘established that paralysis was
necessary to the eventual cure of [the plaintiff’s] neuro-
pathic pain.’’ He concludes that, if the jury could find
that the paralysis was considered a necessary risk, it
could find that Dr. Kanev had avoided unnecessary
risks, in conformance with the standard of care.
  We first note that the plaintiff did not, at trial, object
to the syrinx evidence on the basis that the jury might
improperly consider such evidence in its determination
of liability. Accordingly, the plaintiff cannot now, on
appeal, claim that such a use would have been harmful
to him.16
   On June 7, 2016, in addressing his request to charge,
the plaintiff argued that submitting the syrinx evidence
to the jury ‘‘is prejudicial . . . because it affects, essen-
tially, the entire case.’’ The plaintiff argues that this
single statement should be viewed as his objection to
the use of the syrinx evidence with respect to liability.
We are not persuaded. Immediately following this state-
ment, the plaintiff explained: ‘‘What it does, is it says
to the jury that [it] can compare [the plaintiff’s] pre-
pain going away state to his current state in order to
determine what his measure of damages is.’’ (Empha-
sis added.)
   Moreover, the record reveals no testimony or argu-
ment in which the defendants or their experts had dis-
cussed the syrinx evidence in the context of liability.
The defendants’ position that Dr. Kanev had conformed
to the standard of care was not based on the fact that
the plaintiff’s neuropathic pain had substantially
resolved or that Dr. Kanev’s actions contributed to that
resolution. Rather, the defendants’ experts testified that
Dr. Kanev had not breached the standard of care
because (1) with respect to the location where he
inserted the needle, Dr. Kanev would have had difficulty
entering underneath the plaintiff’s spinal cord due to
scar tissue at that location, and (2) with respect to the
angle at which he inserted the needle, Dr. Kanev would
have had difficulty entering at a more shallow angle
due to the plaintiff’s obesity. Both of the defendants’
experts opined that the plaintiff suffered a spinal cord
injury, not because of any negligence on the part of Dr.
Kanev, but because of an undiscovered herniated disc
located at the plaintiff’s eleventh and twelfth vertebrae.
   Finally, in support of his argument, the plaintiff cites
to our Supreme Court’s decision in Klein v. Norwalk
Hospital, 299 Conn. 241, 9 A.3d 364 (2010).17 Klein,
however, is distinguishable from the present case. In
Klein, the jury found that the defendant had not
breached the standard of care. Id., 256. On appeal, the
defendant argued that, although the trial court had
improperly excluded the plaintiff’s expert testimony,
because that testimony would have been irrelevant to
the issue of breach and dealt only with the question
of causation, the impropriety was harmless. Id. Our
Supreme Court disagreed. It concluded that the trial
court’s error was harmful because, under the circum-
stances of that case, ‘‘breach of the standard of care
and causation were intertwined,’’ and, therefore, the
excluded testimony involved an issue ‘‘central to the
question of not only causation, but breach as well.’’18
Id., 256–57. In the present case, the issue of damages
is not intertwined with the issue of breach of the stan-
dard of care. Moreover, what caused the plaintiff’s pain
to resolve was not central to the question of whether
Dr. Kanev breached the standard of care.
   Accordingly, we must conclude that it is not reason-
ably probable that the rulings on the syrinx evidence
likely affected the result of the trial—that the defen-
dants were not liable to the plaintiff.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     At trial, this condition was also referred to as ‘‘pudendal pain.’’ The
plaintiff described his pain as ‘‘severe horrific pain in the penis, rectum,
perineum, testicles and inner thighs,’’ which included ‘‘[s]tabbing pains,
burning pains, pinpricking pains, twisting pains, pulling pains, and pains of
foreign objects in his rectum.’’
   2
     Dr. Kanev testified that ‘‘spinal cord stimulation blocks the conduction
of the neuropathic pain, preventing it from ever reaching the brain,’’ and
‘‘the pain that [the patient] is feeling becomes replaced by the tingling of
the stimulation electrode.’’
   3
     Giancarlo Barolat, a neurosurgeon, testified that a syrinx is a ‘‘cavity
that is formed within the spinal cord and is filled with fluid.’’
   4
     The plaintiff was able to stop taking all narcotic medications and stopped
use of the morphine pump. The plaintiff, at the time of trial, testified that
he continues to experience a low level of neuropathic pain that is manageable
without medication. He also testified that he is able to work part-time and
attend college. In addition, the plaintiff testified that he recently became
engaged to be married and plans to attend graduate school.
   5
     The plaintiff asserted claims against CCMC Faculty Practice Plan, Inc.,
in its capacity as Dr. Kanev’s employer.
   6
     The plaintiff’s second amended complaint, which is the operative com-
plaint in this case, was filed on March 22, 2016.
   7
     The court concluded: ‘‘To the extent that the filing asked that the court
charge the jury to disregard the evidence and argument concerning the
beneficial effect of the defendants’ negligence, I respectfully decline to
charge the jury, and I will allow argument.’’ The court reasoned that the
evidence was not, as the plaintiff argued, being admitted under § 920 of the
Restatement (Second) of Torts. It reiterated that ‘‘[the evidence is] in the
case [because] the damages of [the plaintiff’s] loss of enjoyment of life has
got to include his current state.’’ The court also declined to give the plaintiff’s
requested instruction regarding the burden of proof because, it noted, the
plaintiff has the burden of proof on damages.
   8
     Specifically, the breach related interrogatories asked whether Dr. Kanev
deviated from the standard of care when he (1) inserted the needle at the
tenth and eleventh vertebrae, (2) inserted the needle at the eleventh and
twelfth vertebrae, (3) failed to enter the epidural space below the level of the
spinal cord, (4) inserted the needle at an improper angle, and (5) attempted
a retrograde placement of the electrode. Four of the five interrogatories
also asked whether Dr. Kanev’s conduct ‘‘unnecessarily increased the risk
of spinal cord injury.’’
   9
     ‘‘[T]o prevail in a medical malpractice action, the plaintiff must prove
(1) the requisite standard of care for treatment, (2) a deviation from that
standard of care, and (3) a causal connection between the deviation and
the claimed injury. . . . Generally, expert testimony is required to establish
both the standard of care to which the defendant is held and the breach of
that standard.’’ (Internal quotation marks omitted.) Kalams v. Giacchetto,
268 Conn. 244, 247 n.3, 842 A.2d 1100 (2004).
   10
      Specifically, the plaintiff claims that the syrinx evidence was improperly
admitted under § 920 of the Restatement (Second) of Torts in order for the
defendants to prove that their negligence had conferred a special benefit
to the plaintiff—that they had caused the development of the syrinx, which
substantially resolved the plaintiff’s pain—and for the value of that benefit
to be considered in mitigation of damages.
   11
      Section 920 of the Restatement (Second) of Torts provides: ‘‘When the
defendant’s tortious conduct has caused harm to the plaintiff or to his
property and in so doing has conferred a special benefit to the interest of
the plaintiff that was harmed, the value of the benefit conferred is considered
in mitigation of damages, to the extent that this is equitable.’’
   12
      Specifically, the plaintiff argues that the court should have instructed
the jury to disregard the defendants’ evidence that the syrinx caused the
plaintiff’s pain to substantially resolve, and any argument based on such
evidence, because (1) the resolution of the plaintiff’s pain was too remote
in time from the defendants’ actions, (2) there was ‘‘a complete absence of
medical literature to support [the defendants’] argument,’’ and (3) it was
impermissible ‘‘benefits evidence’’ under § 920 of the Restatement (Second)
of Torts.
   The plaintiff further argues, as he did before the trial court, that the court
should have instructed the jury that the defendants had the burden to
prove that (1) their negligent acts proximately caused the resolution of the
plaintiff’s pain in 2011, and (2) in the absence of their negligence, the
plaintiff’s pain would have continued for the rest of his life and no treatment
or procedure would have controlled that pain. This argument is predicated
on the plaintiff’s contention that the syrinx evidence was ‘‘benefits evidence’’
under § 920 of the Restatement (Second) of Torts.
   Finally, the plaintiff argues that the trial court also erred in failing to
provide the defendants’ proposed charge on damages because ‘‘it would
have given the jury some guidance about the nature of their claim,’’ and
‘‘an imperfect curative instruction is better than no curative instruction
at all.’’
   13
      The plaintiff argues that the present case is distinguishable from Kalams
v. Giacchetto, supra, 268 Conn. 246, because ‘‘[t]he record here . . . pro-
vides no assurance that the jury considered the elements in sequence.’’ In
the present case, when the jury initially delivered its verdict form to the
court, it failed to deliver completed interrogatories. When the court inquired
where the interrogatories were, the jurors stated that they could not find
them. The court thereafter provided the jury with another copy of the
interrogatories. The jury, after completing the interrogatories, returned a
verdict for the defendants. Based on this sequence of events, the plaintiff
argues: ‘‘Here, it is not possible to presume that the jury did not reach the
[syrinx evidence] before it considered breach.’’ We disagree.
   Apart from submitting the interrogatories to the jury, the court instructed
the jury in relevant part: ‘‘[A] civil trial such as this has two issues: liability
and damages. You will reach the issue of damages only if you find liability
in favor of the plaintiff. If you find that liability is established, you will have
occasion to apply my instructions concerning damages. If you find that
liability has not been established, then you will not consider damages.’’ We
presume that the jury followed these instructions. See Hurley v. Heart
Physicians, P.C., supra, 298 Conn. 402 (‘‘[i]n the absence of a showing that
the jury failed or declined to follow the court’s instructions, we presume
that it heeded them’’ [internal quotation marks omitted]).
   14
      The plaintiff, citing Pin v. Kramer, 119 Conn. App. 33, 45, 986 A.2d
1101 (2010), aff’d, 304 Conn. 674, 41 A.3d 657 (2012), also argues that the
defendants’ counsel made comments during trial that ‘‘explicitly attacked the
medical negligence system.’’ We fail to see how any such alleged comments,
which are not themselves challenged on appeal, relate to any harm caused
by the rulings on the syrinx evidence.
   15
      The defendants’ experts testified at length as to whether Dr. Kanev’s
conduct fell within the standard of care before being asked to opine about
what caused the plaintiff’s pain to substantially resolve.
   16
      For this same reason, we find unpersuasive the plaintiff’s argument that
the rulings on the syrinx evidence were harmful because, unlike in Hurley
v. Heart Physicians, P.C., supra, 298 Conn. 399–401, ‘‘the charge given . . .
allows the jury to consider the [syrinx evidence] at any time for any purpose.’’
In the present case, the plaintiff had not requested a limiting instruction
such as the one provided in Hurley.
   17
      The plaintiff also cites to Barbosa v. Osbourne, 237 Md. App. 1, 183
A.3d 785 (2018). In Barbosa, the trial court improperly admitted evidence
of contributory negligence. Id., 19–20. Although the jury found that the
plaintiff failed to prove breach, which was to be considered separately
from contributory negligence, the appellate court, nevertheless, found the
evidentiary impropriety harmful because the evidence ‘‘pervaded every
aspect of the trial below.’’ Id., 20. We are not persuaded by the court’s
reasoning in Barbosa because, as we explain in this opinion, the syrinx
evidence did not permeate the trial.
   18
      Our Supreme Court explained that breach of the standard of care and
causation were ‘‘intertwined’’ because ‘‘[t]he determination of whether the
defendant had breached the standard of care could be reduced to the ques-
tion of what caused the plaintiff’s alleged injury . . . .’’ Klein v. Norwalk
Hospital, supra, 299 Conn. 256–57.